Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Buffalo Wild Wings, Inc.: We consent to the incorporation by reference in the registration statements (Nos.333-110767, 333-134513, and 333-151137) on Form S-8 of Buffalo Wild Wings, Inc. and subsidiaries of our report dated February 21, 2012, with respect to the consolidated balance sheets of Buffalo Wild Wings, Inc. and subsidiaries as of December25, 2011 and December 26, 2010, and the related consolidated statements of earnings, stockholders’ equity, and cash flows for each of the fiscal years in the three-year period ended December25, 2011, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December25, 2011, which report appears in the December25, 2011 annual report on Form 10-K of Buffalo Wild Wings, Inc. /s/KPMG LLP Minneapolis, Minnesota February 21, 2012
